 Case 6:20-cv-06062-SOH Document 10                Filed 10/27/20 Page 1 of 4 PageID #: 41




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


TAYLOR COOPER LEWIS                                                                   PLAINTIFF

v.                                        6:20-cv-6062


CORPORAL CHRISTOPHER SUTTON,
Ouachita River Correctional Unit (ORCU);
SERGEANT JACOB MONTGOMERY, ORCU;
and ARKANSAS DEPARTMENT OF CORRECTION
DIRECTOR DEXTOR PAYNE                                                             DEFENDANTS


                                            ORDER

       This case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                       I. BACKGROUND

        Plaintiff is representing himself in this matter and has been granted leave to proceed in

forma pauperis. ECF No. 5. Plaintiff alleges that his constitutional rights were violated by the

denial of due process regarding a disciplinary matter. In his first claim, Plaintiff alleges that

Defendants Corporal Christopher Sutton and Sergeant Jacob Montgomery failed “to follow policy

and procedure as outlined in the Administrative Directive, thus violating my right to due process.”

ECF No. 1, p. 4. Plaintiff alleges that on April 1, 2020, he was charged with certain disciplinary

violations when Defendant Sutton claimed he found a “shank” in the track to Plaintiff’s cell door

that prevented it from closing. ECF No. 1, p. 4. Plaintiff alleges that he was “never given a

confiscation form” and that “a simple review of camera footage would’ve shown . . . there was no
 Case 6:20-cv-06062-SOH Document 10                   Filed 10/27/20 Page 2 of 4 PageID #: 42




way that my cell door could’ve been prevented from locking.” ECF No. 1, p. 5. Plaintiff states

that Defendant Montgomery took statements from Plaintiff’s cellmates regarding the incident.

ECF No. 1, p. 4. Plaintiff claims that the disciplinary violation “resulted in me spending 30 days

in solitary confinement, which agitated my mental health diagnoses (PTSD, Generalized Anxiety

Disorder, Major Depressive Disorder), caused much undue stress to my family and myself, and

has resulted in other issues.” ECF No. 1, p. 5. Plaintiff states his injuries as follows:

       365 days of earned good time credit were taken. I was reduced to Good Time Class
       4 for a period of 12 months which causes the parole board to defer my possible
       consideration for parole. . . . I was due to be eligible for parole in June 2020, and
       this opportunity was taken, extending my time in the ADC, or at least negating my
       possibility of parole, for a violation I know nothing about, not to mention the
       process that was not adhered to.

ECF No. 1 at 5. Finally, Plaintiff states that his “phone, visitation, and commissary was also

suspended for 60 days.” ECF No. 1 at 5.

       Plaintiff’s second claim is against Arkansas Department of Correction Director Dexter

Payne. Plaintiff alleges that Defendant Payne failed to conduct a thorough review of Plaintiff’s

appeal of the disciplinary matter and thus denied him a “proper appeal.” ECF No. 1, p. 6. Plaintiff

claims that he is “entitled to a fair appeal of a major disciplinary violation that I am found guilty

of, as that is the only administrative remedy available to me.” ECF No. 1, p.8.

       Plaintiff asserts that he is suing all three Defendants in their individual and official

capacities and is seeking compensatory and punitive damages. Specifically, Plaintiff states:

       I want the major disciplinary violations I was found guilty of to be overturned, so
       that I may have them removed from my institutional jacket. I also would like
       $25,000 for emotional stress caused by spending 30 days in isolation as well as the
       disciplinary process itself. But mostly, I would like the defendants to be held
       accountable so this does not continue to happen.

ECF No. 1, p. 9.




                                                  2
 Case 6:20-cv-06062-SOH Document 10                    Filed 10/27/20 Page 3 of 4 PageID #: 43




                                      II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, even a pro

se Plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).

                                          III. ANALYSIS

       Plaintiff’s due process claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). In

Heck, the Supreme Court held that a claim for damages for “allegedly unconstitutional conviction

or imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid” is not cognizable until “the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such a determination, or called into question by a federal court's issuance of a

writ of habeas corpus.” Heck, 512 U.S. 486-87. This rule is “grounded in the federal policy that

state inmates must exhaust state remedies before seeking federal habeas relief.” Portley-El v. Brill,

288 F.3d 1063, 1066 (8th Cir. 2002).

                                                   3
 Case 6:20-cv-06062-SOH Document 10                  Filed 10/27/20 Page 4 of 4 PageID #: 44




       The Heck doctrine applies to an inmate’s § 1983 action for damages for the imposition of

discipline that affects the length of his sentence. Edwards v. Balisok, 520 U.S. 641 (1997); Portley-

El v. Brill, 288 F.3d 1063 (8th Cir. 2002). An inmate’s § 1983 action seeking damages for prison

discipline that results in loss of good-time credits does not arise until the inmate has successfully

challenged the prison discipline through habeas or some other proceeding. Portley-El, 288 F.3d

at 1066-67. In other words, Heck requires the favorable termination of a disciplinary charge “in

an authorized state tribunal or a federal habeas court, even if the claim is for damages rather than

earlier release.” Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996); Cincoski v. Richard, 418

Fed App’x 571, 571-72 (8th Cir. 2011) (An inmate’s claims in which he sought restoration for

good-tine credits he lost because of his disciplinary convictions, or declaratory relief, or damages

based on those convictions were Heck-barred).

       Here, Plaintiff has not alleged that his disciplinary conviction has been favorably

terminated.   Accordingly, his claims seeking monetary damages related to his disciplinary

violation and for the Court to overturn his disciplinary violation are barred by Heck.

                                           IV. CONCLUSION

       For the reasons set forth above, the Court finds that Plaintiff’s claims should be and hereby

are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 22nd day of October 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                 4
